*770Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 20, 2003, which ruled that claimant was ineligible to receive unemployment insurance benefits because she failed to comply with reporting requirements.
Although claimant’s employment ended on April 4, 2003, she did not file an original claim for unemployment insurance benefits until April 14, 2003. The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive unemployment insurance benefits effective April 7, 2003 through April 13, 2003 because she failed to comply with reporting requirements for that period. We affirm. “Certifying for benefits in accordance with the Labor Law and the applicable regulations is a necessary prerequisite to eligibility for benefits . . .” (Matter of Prieto [Commissioner of Labor], 255 AD2d 859, 860 [1998] [citation omitted]). While this failure can be excused for good cause, this is a factual issue for resolution by the Board (see Matter of Foertsch [Commissioner of Labor], 272 AD2d 739 [2000]). Here, substantial evidence supports the Board’s decision that claimant did not make this showing notwithstanding claimant’s excuse that she was unfamiliar with the process of filing a claim and overwhelmed with losing her job (see Matter of Lang [Commissioner of Labor], 9 AD3d 648 [2004]; Matter of Saluk [Commissioner of Labor], 8 AD3d 923 [2004]; Matter of Rosado [Commissioner of Labor], 275 AD2d 848 [2000]). Significantly, claimant made no attempt to contact the Department of Labor to inquire about when and how to file a claim. We have reviewed claimant’s remaining contention alleging errors resulting from the use of a speaker phone to conduct the hearing and find it to be without merit.
Cardona, P.J., Crew III, Feters, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.